tcmemo_2009_5 united_states tax_court estate of eugenia f williams deceased first tennessee bank n a executor petitioner v commissioner of internal revenue respondent docket no filed date sheldon kay joseph depew and william merrit for petitioner martha weber nancy hale and james may for respondent memorandum findings_of_fact and opinion holmes judge eugenia williams was a wealthy woman who lived a long life but had no natural heirs she decided to leave almost her entire estate to four charities with one important exception she bequeathed the stock in a closely held company to the children and grandchildren of her father’s business partner after she died there was hardfought litigation in tennessee state court between the charities acting through her estate and the family of her father’s partner they fought about whether the stock had already been sold about whether the terms of its sale were unfair and about whether some members of the family had abused their positions of trust with williams in numerous and varied ways as she grew older the case was settled we must decide whether the settlement supports an additional charitable deduction to the estate a early history findings_of_fact a little more than a century ago the coca-cola corporation had not yet even been organized but james patrick roddy sr thought that bottling coke would be a profitable enterprise he needed a partner to sweeten his prospects with capital so he approached his friend and doctor david hitt williams dr will- iams joined the venture and in they started the roddy manu- facturing company roddy manufacturing was one of the first coca-cola bottlers in the country and had an exclusive franchise for eastern tennessee and a bit of kentucky roddy proved him- self an exceptional entrepreneur and both roddy manufacturing and its successor roddy coca cola bottling company roddy coke became lucrative enterprises j p roddy sr and dr williams later expanded their business by founding the coca-cola bottling company of johnson city tennessee at trial it was estimated that the david hitt williams trust the williams trust which held dr williams’s stock interests at the time of his death owned just under percent of johnson city coke’s stock although it was roddy and his family who actually ran roddy coke and johnson city coke roddy and dr williams remained friends until dr williams’s death in dr williams made roddy the executor of his will and the families remained close with the roddy children becoming lifelong friends of dr willi- ams’s daughter eugenia but while roddy and his family were fruitful and multiplied the williamses did not eugenia was dr williams’s only child to survive into adult- hood j p roddy sr had two children j p jr and ellen kate roddy ellen kate roddy had no children but j p jr had three j p roddy iii mary ellen roddy mitchell and thomas roddy the third generation roddys we include her husband william mitchell in the third generation roddys the third generation roddys have ten children among them whom we’ll call the fourth generation roddys b dispersal of the stock the shares of roddy coke and johnson city coke began to disperse in with the deaths of both dr williams and j p roddy sr j p roddy jr ’s stock j p roddy jr gave a portion of the stock that he inherited from his father to his own children while he was still alive hoping to avoid the problems that can happen when a family’s block of shares becomes fragment- ed over time the third generation roddys concluded a stockholder agreement at the end of that established a voting_trust the key term was their agreement to vote their roddy coke and johnson city coke stock as a block and they also agreed that if any roddy wanted to sell his stock the other roddys would be granted rights of first refusal on date j p roddy jr withdrew the shares he still owned from the voting_trust in date the men of the third generation roddys--j p roddy iii william jess mitchell and thomas roddy--signed a voting_trust agreement with the fourth generation roddys this further consolidated the third genera- tion roddys’ control of the companies by expanding the vo- ting trust to capture the fourth generation’s partial ownership of the stock it also added one of them joseph hodges mckenzie roddy as a trustee the ellen kate roddy trust ellen kate roddy j p jr ’s sister had no children when she died the shares she inherited from her father were placed in the ellen kate roddy trust the third generation roddys had control_over this trust and it too was a member of the voting_trust the williams stock when dr williams died in hi sec_386 shares of roddy coke stock and shares of johnson city coke stock became the corpus of the williams trust eugenia was the trustee as well as the beneficiary of the williams trust’s income and profits the remainder of the trust was to be divided between the national geographic society and j p roddy jr wealthy families and successful businesses are rarely left unmarked by litigation in eugenia sued j p roddy jr to determine whether she owned her father’s estate outright or sub- ject to the williams trust chandler v roddy s w 2d tenn the answer was that her father’s property including his stock would largely remain subject_to a_trust more litigation erupted when roddy coke declared a stock_dividend national geographic claimed the dividend was corpus rather than profits of the trust natl geographic socy v williams s w 2d tenn ct app if the dividend was corpus it would be distributed to national geogra- phic and the roddys but if it was income eugenia would get it eugenia won that suit and the williams trust distributed additional shares of roddy coke stock to her added to the stock in the williams trust she owned as a trustee she ended up in control of big_number shares these suits brought by national geographic made j p roddy jr and eugenia adversaries in court but didn’t seem to embitter relations between the families at all despite the lawsuits but without a family of her own eugenia relied on the roddy family more deeply as she grew older early in she appointed j p roddy jr to be her attorney-in-fact granting him broad powers to manage all of her affairs that appointment was prompted by the possibility that eugenia might become unable to care for herself as she grew older as it happened within three years she moved to st mary’s medical center in knoxville where she lived--by all accounts well cared for--for the rest of her life j p roddy jr was also becoming quite old and in eugenia’s power_of_attorney was amended to allow william jess mitchell to act on eugenia’s behalf if j p roddy jr became incapacitated this meant that from until her death either j p roddy jr or his son-in-law had the power to control all of eugenia’s affairs including the disposition of her big_number shares of roddy coke stock eugenia it may be remembered had been the trustee of the williams trust since her father’s death in she needed to plan for that trust and in she named j p roddy jr and the third generation roddys as trustees this meant the williams trust would have a trustee but also meant that the roddys in one capacity or another would control nearly all of roddy coke’s stock in date the roddys acting as trustees of the williams trust agreed with the national geographic society to have roddy coke redeem the trust’ sec_386 shares for dollar_figure even though eugenia had an interest in the profits of the trust and the roddys and national geographic held an interest only in the trust’s corpus eugenia was not consulted before the redemp- tion instead the roddys redeemed her shares with william jess mitchell acting as her attorney-in-fact after redemption the voting_trust controlled more than percent of the outstanding roddy coke stock for the first time c the merger during the early 1990s coca-cola decided to integrate its operations by consolidating control_over its franchises what happened after coca-cola reached into eastern tennessee to gain control_over roddy coke and johnson city coke is what eventually led to this case coca-cola was willing to offer nearly dollar_figure million for roddy coke but it did not want to get bogged down in disputes over how to divvy up the money and so the transaction became quite com- plicated in date the third generation roddys and rod- dy coke signed a right-of-first-refusal agreement with coca-cola enterprises the agreement gave coca-cola enterprises a right_of_first_refusal over any roddy coke stock that members of the third generation roddys wanted to sell with certain exceptions for intrafamily transfers the agreement also specified the price coca-cola enterprises would pay for any shares of the bottling companies that fell into the control of the third generation the roddys’ foresight in creating the voting_trust was proved rather than a straight cash-for-shares deal coca-cola enterprises paid the parties to the voting_trust a control premi- um of dollar_figure for their majority ownership of roddy coke and coca-cola enterprises also paid the roddys who managed the bottlers dollar_figure as a special premium in the form of a noncom- petition agreement left outside this flurry of dealmaking were the shares held by j p roddy jr and eugenia the roddy witnesses testified credibly that the family did not want to have j p roddy jr ’s low-basis stock sold for a considerable capital_gain only to have the proceeds taxed again as part of his estate when he died they also testified that from their perspective eugenia was in a similar situation she too was old and she too would be taxed on an enormous capital_gain if she just sold her shares into the merger but we find her position to have been diffe- rent as the roddys knew she had no obvious heirs and her will as they also knew left her estate to charity--except for the roddy coke stock so if the roddys sold her stock all of the proceeds would end up being taxed away as capital_gains or given away to charity if the stock could somehow be kept in her name none of its accumulated value would be taxed away as capi- tal gains and the stock would go to the roddys under the terms of her will under the roddys’ agreement with coca-cola enter- prises that stock would then be sold at a set price the roddys would have to pay any_tax on the capital_gains reduced by the step-up_in_basis and the estate would have to pay any_tax on the stock’s value at the time of eugenia’s death but at least the money would not all go to charity the roddys’ solution to these problems was put in place in date coca-cola enterprises and a subsidiary that it had created to acquire the roddy coke stock agreed with william jess mitchell acting under his power_of_attorney for eugenia to a right_of_first_refusal agreement with coca-cola enterprises this agreement barred j p roddy jr and eugenia from transfer- ring their roddy coke stock--other than by will--without the consent of coca-cola enterprises it set no purchase_price at which coca-cola would buy the shares it allowed for transfers of roddy coke stock to roddys who had signed the right_of_first_refusal agreement with coca-cola enterprises or were parties to related agreements with coca-cola enterprises or its affiliates and it required eugenia’s shares themselves to bear a legend noting that the shares were from that time on subject_to these restrictions but the agreement was not a gratuitous transfer coca-cola enterprises agreed to pay both eugenia and j p roddy jr four percent of the value of their stock holdings each year between and eugenia’s death these payments totaled nearly dollar_figure million and implicitly valued her stock at about dollar_figure million on the same day that it signed this right_of_first_refusal agreement with the elderly roddy coke stockholders coca-cola enterprises and its acquisition subsidiary signed a conditional agreement with the third and fourth generation roddys this conditional agreement included a promise by those roddys that if any of them acquired roddy coke stock they would immediately sell it to coca-cola enterprises at a price per share that was equal to what coke had been willing to pay in its initial offer but with a yearly increase of percent in purchase_price and percent for interest the effect was to give both j p roddy jr and eugenia an income stream for the rest of their lives coca-cola enterprises the right to buy that stock when either of them died and the roddys who stood to inherit that stock a higher sale price when they finally received and sold the stock on date the transaction between roddy coke and coca-cola enterprises closed under the merger agreement roddy coke remained in existence as a corporate subsidiary of coca-cola enterprises in that capacity it began to pay management fees to its new parent for risk management tax management information_technology and other similar services d eugenia’s will and the estate distribution eugenia williams never changed her will after the merger she died on date and bequeathed all of her property except the bottling-company stock to several charities these included bequests of dollar_figure to the old gray cemetery of what happened to the johnson city stock is somewhat un- clear from the record it seems however that nearly half of the johnson city shares were in the williams trust with the rest subject_to the roddy family’s voting_trust and that the stock found its way to coca-cola enterprises in a parallel deal albeit with much lower numbers in any event the johnson city stock because it was entirely subject_to a_trust in which eugenia had no residuary interest never found its way to her estate it doesn’t affect the outcome of this case knoxville more than dollar_figure million to the university of tennessee and the residue in equal shares to four tennessee institutions st mary’s memorial hospital the printing house for the blind vanderbilt university and the east tennessee children’s hospital collectively the charities eugenia had named first tennessee bank as her executor but as early as date the charities began to suspect that the roddys’ handling of eugenia’s financial affairs had prevented them from receiving a larger share of her estate fearful of litigation the bank was hesitant to distribute the stock to the roddys this meant that the roddys could not take possession of the stock and could not sell it under the conditional agreement to coca-cola enterprises the roddys and first tennessee bank began moving toward a solution by executing an estate distribution agreement under this agreement the stock was put in a restricted_fund the roddys were allowed to withdraw the stock to sell it to coca-cola enterprises but with the proceeds going into the restricted_fund the roddys could then withdraw some cash from the fund as long as the fund’s value did not drop below a minimum amount this fund was to be the sole property of the fourth generation roddys because the third generation roddys had all disclaimed any interest in eugenia’s stock they might inherit after receiving the fund the fourth generation roddys entered into a tenants in common agreement under this agree- ment they paid to the bank as executor the amount of the estate_taxes attributable to the roddy coke stock each of the roddy beneficiaries also kept an interest in the restricted_fund equal to his allocable share of the roddy coke stock other require- ments under the tenants in common agreement were that the roddys were each responsible for paying the income taxes attributable to their portions of the fund and that each roddy’s allocable por- tion was alienable with these agreements in place the bank distributed eugen- ia’s stock and the roddys sold the stock to coca-cola enterpri- ses for about dollar_figure million none of these proceeds were returned to the estate the roddys did put dollar_figure million of the proceeds into the restricted_fund the bank then filed the estate’s form_706 valuing the big_number shares of roddy coke at dollar_figure this meant that whether through inheritance or via the agreements they had signed years earlier with coca-cola enterpri- ses the roddys had received the entire value of the roddy coke stock the stock was thus not considered part of the residuary proceeds of eugenia’s estate this resulted in each of the four charities’ receiving a mere dollar_figure much less than each would have received if eugenia had just sold her stock back in and held on to what would have been left after taxes e the charities sue one could predict litigation from the charities’ perspec- tive what the roddys did to eugenia--from the redemption of the williams trust stock giving their voting_trust majority control of roddy coke to the payment to the roddys of a control premium to the right_of_first_refusal agreement that stripped eugenia of the power to sell her stock to anyone but coca-cola enterprises-- all looked like a massive violation of the various duties that various roddys owed eugenia all aimed at getting as much of the roddy coke stock’s value for themselves from the roddys’ per- spective that’s more or less correct--but with the very large reservation that they didn’t think they were violating any duties they owed her instead they were fulfilling what they saw as her desire that the roddy family--not the irs and not the chari- ties--realize the ultimate value of nearly a century’s worth of work that their families had put into roddy coke when she died the charities prepared for war they wanted the much greater profit from the actual sale of the stock rather than what was left of the payments which eugenia had received under the right_of_first_refusal agreement they demanded that the bank as executor of the estate sue on their behalf an administratrix ad litem anna hinds was appointed she then sued william jess mitchell and the roddys demanding that all proceeds from the sale of eugenia’s stock be given to the charities the original suit listed several causes of action an amended complaint added another for constructive_sale defendant william jess mitchell j p roddy iii mary ellen roddy mitchell thomas roddy william jess mitchell j p roddy iii mary ellen roddy mitchell thomas roddy result resolved by the settlement chancery court ruled for the roddys resolved by the settlement cause of action breach of duty as attorney-in-fact for eugenia f williams breach of duty as co-trustees of the david hitt williams trust constructive fraud as eugenia f williams’ attorney- in-fact and as trustees breach of duties as majority shareholders civil conspiracy fraudulent concealment and non- disclosure conspiracy to conceal and non- disclosure intentional interference with inheritance conversion intentional interference with inheritance this is the only action in which the charities themselves were plaintiffs constructive_sale dismissed by chancery court added by an amended complaint then resolved by the settlement william jess mitchell j p roddy iii mary ellen roddy mitchell thomas roddy first tennessee bank the fourth generation roddys added to impose a constructive trust the estate argued that the stock had been constructively sold before eugenia’s death because if the stock had been sold before her death the proceeds would have become a part of eu- genia’s residuary_estate much to the charities’ advantage the administratrix ad litem even moved for partial summary_judgment using this theory the parties argued fervently over the mo- tion’s merits but then settled before the chancery court ruled the settlement left the charities with dollar_figure million all payable from the restricted_fund set up under the estate distribution agreement that the roddy beneficiaries had negotiated with the executor although all the defendants named in the various cau- ses of action received the benefit of the settlement the settle- ment money came only from the restricted_fund f the notice_of_deficiency while the state-court suit was being fought the commission- er began looking at the estate’s tax_return and in date he sent a notice_of_deficiency determining that the estate owed dollar_figure the primary source of the alleged deficiency was an understatement of dollar_figure in the value of the roddy coke stock after litigation got underway the commissioner actually conceded this issue--the parties now agree on a value of dollar_figure million for that stock--but the estate began a counteroffensive by claiming a refund under sec_6512 of the lesser amount of the va- lue of the shares or the settlement proceeds distributed to the charities the estate’s claim arises from the undisputed fact that the charities got more than the roughly dollar_figure million each that the estate reported on the form_706 the estate argues that this additional money is nothing more than a share of the sale price of eugenia’s stock to coca-cola enterprises the commissioner argues that any extra money that the charities got is attribut- able not to the shares but to the settlement of the state-court litigation he argues that any increase in the charitable deduc- tion merely matches the value--which the estate left off its re- turn--of that litigation all section references are to the internal_revenue_code and the rule reference is to the tax_court rules_of_practice and procedure the commissioner also moved to amend his answer before trial in his proposed amendment the commissioner specifically denied that the estate was entitled to any deduction based on the distribution of the hinds v mitchell settlement proceeds and alleged that the value of that litigation may have exceeded the amount of settlement he asserted a revised deficiency of dollar_figure the commissioner later retreated and agreed that he was not seeking to impose an additional tax_liability on the estate based on the value of the litigation asset but only arguing that the estate was not entitled to an overpayment refund because any increased charitable deduction would be neutralized by an in- crease in the value of the gross_estate the commissioner is arguing in other words that the cause of action the estate had against the roddys is not the same thing as the shares of stock that--however encumbered by side agreements--eugenia still owned on the day she died we granted the commissioner’s motion to amend his answer but only as a clarification of his position that the settlement proceeds did not give rise to an increase in the estate’s charitable deduction trial was held in knoxville where eugenia died and the executor has its principal_place_of_business opinion we begin by noting how curious the estate’s argument must look to a nonlawyer its own return listed the stock as a tax- able asset that was to be distributed to the roddys eugenia’s name was at least metaphorically--there’s no indication the stock was held in street_name and it wouldn’t matter if it was on the shares and when the executor distributed the shares to the roddys they sold them to coca-cola enterprises--what could they possibly be selling other than shares of stock so how can the estate possibly argue that the settlement proceeds are somehow legally the same thing as those shares of stock the estate’s argument might appear to be either nearly fri- volous or remarkably subtle its essential point is nonintui- tive--an assertion that the roddys had effectively sold the stock before they actually received it--and that appearances to the contrary eugenia did not as a matter of law own the stock when she died to decide whether this argument is nothing more than fizz requires us to begin with a brief explanation of how courts ana- lyze the taxability of proceeds from settlements of litigation this is a venerable problem--dating back at least to 305_us_188 --and the general_rule may be sim- ply stated if the proceeds of a settlement represent something that would have been taxable such as lost wages then they are taxable id however if the proceeds of a settlement represent something that is not taxable such as a personal-injury award the proceeds are not taxable id the estate’s position becomes more plausible if one ap- proaches it through some simple hypotheticals imagine someone who owns only a pearl of great price which she intends to leave to charity when she dies imagine that she dies and the charity gets the pearl it can sell the pearl or keep it--and if it sells the pearl it keeps the proceeds now imagine that our hypothetical decedent wills the pearl to two charities it’s most likely that the executor would sell the pearl and divide the proceeds between the two charities with the step-up_in_basis at death and since it’s a hypotheti- cal no post mortem increase in value these cash proceeds would be treated by the irs the same way as the distribution of the pearl itself--no income_tax and the charities get the value of the pearl let’s add a complication a third party learns of the pearl and rather than sell all that he has to buy it steals it in- stead the decedent dies her estate sues the thief for conver- sion damages or return of the pearl how should the estate re- port this theft doesn’t grant good title but the thief has the pearl the answer we think is that it doesn’t really matter the estate could list the pearl as the asset then if the law- suit against the thief leads to the pearl’s return the estate can distribute the pearl or if the estate wins damages can distribute those damages to its hypothetical charitable legatees lyeth v hoey teaches us to treat any settlement proceeds as if they were what they are substitutes for--in our hypothetical--the pearl the right to damages would in some sense be the same as the pearl of great price or at the very least not an additional asset of the estate add another twist the thief turns out to be clever in- stead of coming in the night to steal the pearl he comes in the bright light of day with a cleverly designed paste pearl which he substitutes for the real one the decedent dies we can see no reason why the results of the last hypothetical don’t again apply the estate could list the real pearl as an asset but would really have only a right of action against the thief for damages or return of the pearl in the end again the right to damages would be treated the same as the pearl of great price --not as an additional asset of the estate and one last hypothetical the hypothetical decedent’s hypothetical estate doesn’t realize at first that all it had was paste so it lists the pearl on its return as if it were the pearl of great price if our hypothetical decedent left the pearl not to charities but to friends the estate might pay tax on the value of the pearl but then the estate realizes that the pearl of great price is missing the thief has long since sold it the estate would still have only a right of action against the thief for conversion or restitution any damages would again be taxed the same as if the pearl itself were returned but if the estate won only money rather than the return of the pearl the specific_bequest of the pearl would be defeated we return to the real world only to face a complication absent from our hypotheticals--the roddys far from being thieves were the objects of eugenia’s affection she wanted them to receive the stock-of-great-price and said so in her will but the problem here is that the roddys may have so encumbered that stock with restrictions and diminished it in value that eu- genia’s estate might have been left with something that was--if not a paste pearl--not really the same as the stock eugenia had before the roddys’ deal with coca-cola enterprises back in and that is the estate’s argument here it is claiming a refund because it originally paid taxes on the estate’s roddy coke stock as if it all went to the roddys instead of treating it as having been constructively sold years before the estate-law term for this is ademption by extinc- tion defined as the ‘doing of some act with regard to the subject-matter which interferes with the operation of the will ’ university of the south v klank s w 2d tenn quoting am trust banking co v balfour s w tenn the commissioner argues that the stock was never sold till after eugenia died and so the settlement proceeds must instead have been proceeds of an asset--the estate’s tort action against the roddys--that wasn’t listed on the original return if the commissioner is correct the settlement proceeds would still be part of the residual estate and still go to the charities but because the litigation asset was not listed on the return it would not have been accounted for in the original estate_tax paid and the estate would not be entitled to a refund now the parties battle on two fronts the first is the effect of the roddys’ estate distribution agreement with the executor on the characterization of the settlement proceeds the commission- er says the terms of that agreement show that the roddys had such unfettered control_over the stock as to prove that they really owned it the estate argues that the restricted_fund was well restricted--and so proves nothing the second front is how to interpret the settlement agree- ment itself together with the negotiations leading to it and to characterize settlement proceeds for tax purposes we must look to various factors including the allegations in the state court pleadings the evidence adduced at trial a written settlement agreement and the intent of the payer 87_tc_1294 affd 848_f2d_81 6th cir a the estate distribution agreement and restricted_fund the estate distribution agreement was a compromise between the executor and the roddys both the commissioner and the es- tate agree that the restricted_fund that the agreement created was subject_to constraints but it was also a creative solution to another problem it was clear that the estate’s tax_liability would be due before the resolution of any potential claims the charities or the estate had against the roddys a simple distri- bution of the shares to the roddys would have left the bank open to potential liability to the charities but if the bank com- pletely refused to distribute the shares to the roddys it could have been violating its duty to the roddys as beneficiaries under the will and most importantly in our view it would have possibly been stripping off much of the value of the shares-- salable as they were at a high price under the conditional agree- ment between the roddys and coca-cola enterprises the testimony of keith keisling an officer of first tennes- see bank and jim roddy which we specifically find credible on this point as well as the estate distribution agreement itself made clear the parties’ intent keisling testified that the estate distribution agreement was a mechanism for the executor both to ensure that the taxes would be paid and to avoid any liability to the charities which were already expressing con- cerns over the disposition of the stock jim roddy similarly testified that the estate distribution agreement was necessary because we needed to pay estate_taxes on this asset that was going to come to us and we did an agreement with the trustees whereby we would sell the stock into a tenants in common restricted account in the event that the shares didn’t belong to us we would return it back to the estate but at this time you know the determination was that the shares would go to us and we would treat it that way the estate distribution agreement also contains a provision that the restrictions on the restricted fund--and thus the estate distribution agreement itself--would terminate upon the earliest of the release by the executor of any claims on the shares’ va- lue the issuance of a final nonappealable court order regard- ing the disposition of the shares or date this indi- cates that the estate distribution agreement was not an outright distribution to the roddys but something resembling the res in an interpleader it is as if the parties to a dispute about the ownership of a load of bananas reasonably agree between them- selves to sell the fruit before it spoils and continue their fight over the proceeds see also eg u c c sec the commissioner argues that the roddys held sufficient control_over the restricted_fund to make it the roddys’ property many factors support this argument the roddys had discretion-- with the estate’s permission as cosigner--to invest the proceeds in cash or any readily marketable_securities the sole property of the roddy beneficiaries the roddys were allowed to make withdrawals from the fund to pay taxes related to income from the fund if the fund’s income exceeded percent and the roddys ack- nowledged in the agreement that the sale of the stock would re- sult in tax consequences to them the commissioner also argues that if the roddys did own the restricted_fund the settlement payment was made from the roddys’ own property indicating it was actually the settlement of a tort claim we don’t think any of this makes much difference--the estate’s theory is that the roddys’ payment back to the estate was the equivalent of return- ing proceeds from the sale of the stock not additional compensa- tion for other torts committed against eugenia and the source of the funds used for the payment makes no difference to that char- acterization the estate points to the significant restrictions on distri- butions from the restricted_fund as evidence that the sale pro- ceeds never actually accrued to the roddys the estate contends that though meandering the path the money took led to the same destination it would have reached if eugenia had sold the stock and the charities received the money as residuary beneficiaries the estate does highlight one fact about the settlement’s having been paid out of the restricted fund--because the third generation roddys had disclaimed any interest in the shares that payment from the restricted_fund was a direct loss only to the fourth generation roddys and the fourth generation roddys did not have the same duties to eugenia as the third generation roddys we therefore find that the restricted_fund was created as a receptacle for the proceeds of the stock until any legal issues between the roddys and the estate could be resolved and the stock or its proceeds could be properly distributed we hold that its terms do not affect our characterization of the settlement pro- ceeds as either compensation_for torts or other wrongs committed by the roddys or as restitution for a constructive_sale of eu- genia’s stock before she died b characterization of the settlement in hinds v mitchell we next turn to a direct analysis of the settlement proceeds from the state-court litigation the estate urges us to begin and end with the language of the settlement agreement that agreement is quite clear whereas hinds and the residuary beneficia- ries contend in the litigation that the spe- cific bequest of the shares was as a mat- ter of law adeemed and or the said shares were constructively sold and thus the shares or their value actually passed or should have passed to the residuary benefici- aries this was the only cause of action specifically named in the settlement agreement the commissioner argues that we shouldn’t rely on the agree- ment’s text he asserts that the agreement was written in collu- sion between the roddys and the charities once they realized that pinning the settlement proceeds to the constructive-sale theory could lead to a significant refund claim redounding to the bene- fit of the charities as residuary legatees and letting them ease up on the roddys in negotiating the settlement he argues that the parties in hinds v mitchell had every incentive to tailor their settlement in a manner that would minimize ultimate tax_liability and thus maximize their available funds the commis- sioner’s strongest argument is to point out that the parties in hinds v mitchell were adverse to each other only as to the state-law causes of action when it came to the settlement’s tax consequences the parties and their attorneys understood and we so find that any funds kept from the irs would increase the amount they could divide among themselves this is not a new problem in 105_tc_396 affd 121_f3d_393 8th cir we analyzed a settlement between the two parties to a tort action involving tortious interference with present employment tortious interference with future employment libel and invasion of privacy under the settlement the defendant paid dollar_figure million to bagley the plain- tiff to settle all claims id pincite the defendant’s inter- ests were minimizing cost avoiding publicity eliminating the risk of punitive_damages retrieving some corporate documents and obtaining a full release we analyzed the problem of alloca- ting damages in that case by placing the facts in bagley in a range bounded by 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir and 102_tc_465 vacated without pub- lished opinion 84_f3d_433 5th cir we began by acknow- ledging that the allocation of a settlement by the parties is generally binding for tax purposes to the extent that the agree- ment is entered into by the parties in an adversarial context at arm’s length and in good_faith bagley t c pincite in robinson however the allocation didn’t control because it was uncontested non-adversarial and entirely tax-motivated and did not accurately reflect the underlying claims id pincite by contrast in mckay the settlement had been made by hostile par- ties who were in an adversarial position with respect to the al- locations to be made in the settlement id in bagley we reasoned the facts were not like those in mckay where the taxpayer lacked the freedom to structure the settlement on his own whereas in bagley the parties had been jointly participating in the drafting of the agreement id pincite this led us to conclude that the settlement documents were not controlling yet bagley was also unlike robinson because totally tax-motivated collusion was missing too the answer was somewhere in between based on these facts we conclude that some of the dollar_figure million is properly allocable to punitive_damages however we do not agree with the amount the commissioner allocated the parties were negotiating for an amount in lieu of the overall amount petitioner might recover if the case went to trial they were considering the risk of trial as well as items unrelated to the money that petitioner might recover such as the return of the bagley documents and the confidentiality of the settlement id pincite we proceeded to list the various factors important to bagley’s former employer including the avoidance of punitive_damages we begin here with what the witnesses in the present case said their motivations were doris allen an attorney who repre- sented two of the third generation roddys and their families testified with some credibility that from the roddys’ perspec- tive the sole ground for settlement was the constructive-sale theory and they would not have settled on any other theory she also credibly testified that she thought at the time that the strongest legal theory in the litigation was the constructive- sale issue jim roddy a fourth generation roddy testified that the only theory the defendants thought might succeed was the constructive-sale theory two attorneys for the charities also testified and both credibly confirmed that the constructive-sale theory had been at least a factor in the settlement david black who had represen- ted the american printing house for the blind and then the admi- nistratrix ad litem testified that the most straightforward cause of action for the administratrix to prevail on would have been the constructive-sale theory this was due at least in part to the lack of a need for any proof of intent or establishment of bad acts black also testified however that litigation would have been ready to proceed on any of the causes of action listed in the complaint even as the commissioner’s witness black testified on direct examination that the plaintiffs in the hinds case were prepared to go forward on all counts which they believed viable after discovery this would of course have included the constructive-sale theory taking that testimony into account we find that settling the constructive-sale theory was the dominant but not exclusive motivation of the roddys this finding is also supported by the evidence that at an early point in the administration of the estate both the executor and the charities had concerns about the propriety of the transactions and their potential to give rise to both constructive-sale and breach-of-fiduciary-duty causes of action indeed the bank was worried enough to seek legal advice on both these issues and supported the appointment of an administratix ad litem to pursue both we also acknowledge the strength of the commissioner’s argument that the constructive-sale and various breach-of- fiduciary-duty causes of action were intertwined the third generation roddys and especially william jess mitchell owed a number of duties to eugenia in various capacities--as her attorney-in-fact as trustees of the williams trust and as officers and directors of roddy coke and johnson city coke and the estate’s original complaint alleged that the roddys breached these duties in by securing for themselves the ability to sell both their own and eventually eugenia’s stock to coca-cola enterprises while receiving a control premium--a premium so large that it deprived eugenia of full value from the deal but we must also acknowledge that all those involved thought that the constructive-sale theory suffered from far fewer weak- nesses than any of the tort theories proposed finding in the estate’s opening brief states that the executor’s attorneys ad- vised the charities that the executor would not prevail in any such litigation ie the tort litigation and proposed find- ing states in october and date the residuary bene- ficiaries raised concerns to the petitioner’s personal represen- tative executor involving the bequest of the roddy coke stock to the roddy family while the commissioner objects to both of these he does not offer any specific rebuttal and we find them to be proved the most important weakness of the various tort theories was that the roddys had a plausible argument that the transac- tions were fundamentally fair to eugenia in that the right_of_first_refusal payments and the other_payments she received constituted an acceptable alternative to paying a large capital- gains tax and seeing what was left of the proceeds go to the charities they could point to the similar deal they negotiated with the roddy patriarch j p roddy sr eugenia was moreover never formally judged incompetent there was credible testimony that the roddys and their lawyers strongly believed that absent a finding that eugenia was incompe- tent any_action based on a breach-of-duty theory would have been subject_to a statute-of-limitations defense indeed the es- tate’s attorneys originally rejected the idea of pursuing the breach claim in part because of this we also find on the basis of the credible_evidence in the record4 that the parties thought that trial of the fiduciary-duty causes of action might lead to a judgment that the stock or pro- ceeds from its sale must be disgorged see freeman v martin s w 2d tenn this means that even the we use phrases like credible_evidence in discussing state law because our focus in allocating the settlement proceeds is not on what the law is obviously a legal not a factual question but on what the parties and their lawyers thought the law was when agreeing to the settlement settlement value of the tort causes of action had a hefty restitutionary component and finally we note that the economic burden of the settlement fell entirely on the members of the tenants in common agreement--the fourth generation roddys who were named defen- dants only in the amended complaint’s cause of action for con- structive sale we find this very significant because it shows that all the damages paid under the settlement agreement were being paid_by only some of the roddys who presumably had an incentive not to bear the costs of the settlement entirely on their own without good reason nevertheless even the fourth generation roddys were roddys and so if possessed of any filial affection they would benefit at least intangibly from the releases of their elders in the third generation from all the causes of action in which those roddys were the named defendants even j p roddy jr ’s estate was released from any liability and he had had the primary obli- gations to eugenia for some of the years involved weighing these various factors is not something we can do with great precision but persuaded especially by where the economic burden of the settlement lay and the parties’ reason- able estimation of the probabilities of success on the different causes of action we find that percent of the settlement proceeds is allocable to the constructive-sale theory with the remainder allocable to the tort theories or more precisely the damages-other-than-monetary-equivalent-of-the-stock theories thus percent of the settlement proceeds should be considered to be only a return of the value of the stock to the estate and not compensation_for any profits or income to eugenia petitioner having agreed to a refund of the lesser_of this amount or the stipulated value of the shares and to reflect the parties’ various other concessions and stipulations decision will be entered under rule
